The judgment of the court was pronounced by
Rost, J.
These proceedings were instituted under the provisions of an act relative to public education in the parishes of Concordia and St. Bernard, approved April 2d, 1835.
A rule was taken by the district attorney upon the defendants, who constituted a board of commissioners for the purpose of building a school-house in the parish of Concordia, to show cause Why judgment should not be entered against them, in favor of the State, for a suin' of $1,500, alleged to have been received by them from the Slate treasurer, and converted to their own use. The defendants excepted to- the proceedings, on the ground that the-rule set forth no cause of action against them, and reserved the right of answering to the merits, should this exception not be sustained. The court below overruled the exception, but refused to permit an answer to be filed ;■ and upon the pleadings. unsupported by evidence of any kind, gave judgment in favor of the State for the sum claimed.
However summary a proceeding may &e> the plaintiff cannot recover without proving his allegations. This case must be remanded for further proceedings.
The judgment is therefore reversed, and the case remanded to be proceeded in according to law, with directions to the district judge to permit tire defendants to plead to the merits the plaintiff and appellee paying the costs of this appeal.